Citation Nr: 1118136	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 30 percent for residuals of a cold injury to the left foot.  

3.  Entitlement to an initial disability rating in excess of 30 percent for residuals of a cold injury to the right foot.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1981 to November 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2002 and February 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeal arises from the RO in Baltimore, Maryland; however, the Veteran currently resides in North Carolina.  All correspondence should be directed to the Veteran's address in that state.    

The Veteran testified at a Central Office hearing in April 2009.  A transcript is of record.  

This case was previously before the Board in July 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for additional review.

The issues of entitlement to higher initial ratings for cold injury residuals to the bilateral feet and entitlement to TDIU are once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





FINDING OF FACT

Objective audiological findings confirm that the Veteran has level VI hearing in his left ear and level II hearing in his right ear.  There is no evidence of an exceptional pattern of hearing loss, and the Veteran's hearing loss is not so unusual as to be outside of the consideration of the Rating Schedule.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.87, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his initial claims for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  

The Veteran is represented by his state's Veterans Service Organization (VSO), and this agency is presumed to have knowledge of what is necessary to obtain a higher initial rating for service-connected bilateral hearing loss.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, to include numerous VA audiological examinations.  With respect to these clinical examinations, the Board finds that the examinations considered the severity of the bilateral hearing loss, and also include a description of the impact hearing loss has on daily life.  As such, they are sufficient for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327 (2010).   No further action is required regarding the procurement of medical evidence pertaining to the Veteran's hearing loss.  

Applicable Legal Criteria - Initial Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the Government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Analysis-Hearing Loss

The Veteran contends that his hearing loss is of a greater severity than what is contemplated in his currently assigned 10 percent evaluation.  He asserts that he is entitled to a higher degree of compensation.  

There are several audiograms of record which evaluated the severity of the Veteran's hearing under VA guidelines.  There was a VA examination afforded in 2003 in connection with his initial claim for service connection.  The results of this examination are as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
40
40
39
LEFT
30
45
70
70
54

Speech audiometry revealed speech recognition ability (Maryland CNC) of 84  percent in the right ear and 72 percent in the left ear.  An addendum opinion, addressing etiology, was attached to this opinion in January 2004.  

More recently, the Veteran has had audiological examinations in 2006 and 2010.  The earliest of these, dated in October 2006, had the following results: 
  




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
15
25
16
LEFT
15
15
60
60
38

Speech audiometry revealed speech recognition ability (Maryland CNC) of 100  percent in the right ear and 100 percent in the left ear.  It is noted that these findings represent a considerable improvement over the scores recorded three years earlier.  

Lastly, the Veteran was examined in June 2010 pursuant to a Board remand.  The Veteran had alleged that his hearing loss had increased in severity since 2006, and the Board sought to have an audiologist opine as to how the Veteran's hearing loss affects his daily life.  The results of this examination are as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
15
25
13.75
LEFT
10
55
65
50
67.5

Speech audiometry revealed speech recognition ability (Maryland CNC) of 96  percent in the right ear and 100 percent in the left ear.  With regard to the impact on daily life, the audiologist noted that the Veteran would have difficulty with localization and hearing conversation, especially when the speaker is a woman or a child.  

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Additionally, the U.S. Court of Appeals for Veterans Claims (Court) has determined that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This was done in this case, as the 2010 VA audiology report discusses the impact hearing loss has on the Veteran's daily life.  

Applicable regulations also include a rating for what is categorized as "exceptional" hearing loss; however, the evidence of record does not support a finding of "exceptional" hearing loss in the current case.  Specifically, the regulatorily defined "exceptional" patterns (puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86. 

As "exceptional" hearing loss does not exist, it is necessary to apply the criteria found in 38 C.F.R. 4.87 at Table VI to the Veteran's audiological examinations.  In so doing, the worst of the Veteran's results yield a numerical designation of VI for the left ear (between 66 and 73 average puretone decibel hearing loss, with between 68  and 74 percent speech discrimination), and a numerical designation of II for the right ear (between 0 and 41 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a 10 percent disability evaluation.  Based on this, the Board finds that the Veteran's current rating is correct, and an increase in evaluation is not warranted at this time.  

The Veteran's disability interferes with his ability to hear normal conversation and in locating the direction of sounds coming toward him.  Given this evidence, the Board must conclude that any interference with daily activities is fully considered in the application of the 10 percent rating under the schedular criteria.  Additionally, there is nothing so unique in the disability picture as to warrant a referral to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).  As this is the case, the claim for a higher initial rating must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

                                               

                                                             ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.  


                                                            REMAND

Cold Injury Residuals in the Bilateral Lower Extremities/TDIU

The Veteran is currently in receipt of the maximum schedular rating for his service-connected residuals of cold injuries to the lower extremities.  That is, he is in receipt of separate 30 percent ratings under Diagnostic Code 7122.  This rating provision allows a maximum 30 percent rating when cold injury residuals produce arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  

Thus, the Veteran can only obtain a higher evaluation if he were to show that his disability picture is so unique as to be outside of what is contemplated by the Rating Schedule.  See Bagwell, supra.  The Board, in its July 2009 remand, determined that there was evidence of record suggesting that the Veteran has interference with employment due to his service-connected lower extremity residuals.  It was ordered in that remand that the case be sent to the Director of VA's Compensation and Pension Service (C&P) for consideration of an extraschedular rating.  It does not appear as if those instructions were complied with.  Indeed, while current treatment records were obtained, and while the Veteran was afforded new orthopedic and neurological examinations, the most recent Supplemental Statement of the Case includes a determination that the disability picture was not so unique as to be outside of what is considered in the schedular criteria.  That is, the Appeals Management Center (AMC) made this determination without first referring the case to the Director of C&P as requested by the Board.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In the case at hand, the AMC failed to follow the Board's instructions with regard to a referral to C&P.  As such, the case must again be remanded to ensure remedial compliance with the earlier Board directive.  

As the resolution of the claim for TDIU depends on the ultimate resolution of the claims for higher initial ratings for cold injury residuals, that claim must be considered inextricably intertwined with the claims requiring remand, and thus no action will be taken on it until the development requested below has been completed.  

Accordingly, the case is once again REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009) are fully satisfied.

2.  Dispatch the case to the Director of VA's Compensation and Pension Service (C&P) for consideration of an extraschedular evaluation for service-connected residuals of cold injury to the bilateral lower extremities.  Obtain documentation from the Director that the case has been considered, and associate that documentation with the record.  The Director should consider any impact the Veteran's cold injury residuals have on his ability to engage in employment.  

3.  After conducting any additional indicated development, re-adjudicate the Veteran's claims for increased evaluations for the service-connected residuals of cold injuries to the bilateral feet, and well as his claim for a total disability rating based upon individual unemployability..  If the claims remain denied, issue an appropriate Supplemental Statement of the Case and forward the case to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


